NUMBER 13-22-00340-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                            IN RE EAZY LEE OCANAS


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       Relator Eazy Lee Ocanas filed a pro se petition for writ of mandamus contending

that he has not received the appropriate amount of jail time credit arising from his

conviction in cause number CR-2687-21-B in the 93rd District Court of Hidalgo County,

Texas. The Court requests that the real party in interest, the State of Texas, acting by

and through the Hidalgo County District Attorney, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus
on or before the expiration of ten (10) days from the date of this order. See TEX. R. APP.

P. 52.2, 52.4, 52.8.


                                                              PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
25th day of July, 2022.




                                            2